Exhibit 10.1

 

Amendment to Lease

This Amendment to Lease ("Amendment") dated September 10, 2007 (the "Effective
Date") by and between EastPark At 8A having an office at 1000 Eastpark
Boulevard, Cranbury, NJ 08512 (hereinafter called "Landlord"): and Pharmacopeia,
Inc., having an office at 3000 Eastpark Boulevard, Cranbury, NJ 08512 (formerly
known as Pharmacopeia Drug Discovery, Inc. and hereinafter called "Tenant").

 

W i t n e s s e t h:

 

WHEREAS, the Landlord and Tenant's predecessor, Pharmacopeia, Inc. entered into
a Lease Agreement dated August 25, 2003 ("Lease") for Suite 1002, with an
address at 1002 Eastpark Boulevard, Cranbury, NJ, consisting of 18,191 square
feet in the office/industrial park known as Eastpark AT 8A ("Office Park"); and

WHEREAS, said Lease was assigned to, and assumed by, Tenant; and

WHEREAS, the parties now wish to amend the existing Lease by adding additional
space to be leased by Tenant; and

WHEREAS, the parties are also parties to a lease for Building 3000 in the Office
Park, which lease is not intended to be amended by this Amendment.

Now, Therefore, the parties hereto covenant and agree as follows:

1.                  Landlord leases unto Tenant, and Tenant rents from Landlord,
three (3) additional Suites in the Office Park, known as (i) Suite 1000,
consisting of 8,475 rentable square feet; (ii) Suite 2004, consisting of 2,550
rentable square feet; and (iii) Suite 2005,

 

--------------------------------------------------------------------------------


 

consisting of 5,100 rentable square feet. All such Suites are on the same tax
lot and block as Suite 1002.

2.                  The parties agree that the term of the original Lease
commenced on March 1, 2004 and will terminate on August 31, 2016.

3.                  Capitalized terms not otherwise defined herein shall have
the same meaning as those terms set forth in the Lease.

4.                  The Base Rent for each Suite shall be as follows:

a.                                                                                      
Suite 1000 shall be $15.00 per rentable square foot, to commence on the date the
work set forth in paragraph 5 below is complete, and  the Suite is delivered to
Tenant.

b.                                                                                     
Suite 2004 shall be $12.00 per rentable square foot, subject to adjustment as
set forth below, to commence upon Substantial Completion of the office and
laboratory improvements to be designed by Tenant and completed by Landlord, as
set forth below.

c.                                                                                      
Suite 2005 shall be $30.00 per rentable square foot, to commence on the date
that the Suite is delivered to Tenant in its "as is" condition, which includes
the following existing improvements:

 

- Two (2) eight foot fume hoods

- Two (2) four foot fume hoods

- Laboratory benches and upper cabinetry

- One (1) Autoclave

- One (1) DI water treatment system and recirculating distribution loop

- Two (2) Biological Safety Cabinets

- Kitchen Cabinets

- Dark Room

- Small vacuum pump; and

- Small Air Compressor.

 

 

2

--------------------------------------------------------------------------------


 

Tenant acknowledges that it is aware that Redpoint Bio currently occupies Suite
2005 under a lease that terminates on December 31, 2007. Landlord will
immediately undertake good faith efforts to encourage such tenant to vacate
Suite 2005 early so that it can be delivered to Tenant as early as possible.

d.                                                                                     
Paragraph 4 of the Lease is hereby amended to provide that such Base Rent set
forth in subparagraphs (a), (b) and (c) above shall be added to the Initial Base
Rent. The parties further agree that the first rent adjustment with respect to
such Base Rent shall take place on April 1, 2012, at which time the Base Rent
shall increase by 3% per annum, pro-rated from the commencement date of the term
for each Suite. Subparagraphs 4.2, 4.3, 4.4 and 4.5 of paragraph 4 of the Lease
shall also apply to the rent for Suites 1000, 2004 and 2005.

5.                                       Suite 1000 is already built-out but
will be refurbished by Landlord at its own expense in accordance with the
following provisions:

a.                                                                                      
Landlord shall obtain any necessary building permits, if required, and shall, at
its own cost and expense: replace the existing carpet with new carpet; replace
existing ceiling tiles with new ceiling tiles; replace existing 2' x 2' and 2' x
4' fluorescent light fixtures with equivalent sized new fluorescent light
fixtures; replace existing incandescent bulbs with equivalent new incandescent
bulbs placed

 

 

3

--------------------------------------------------------------------------------


 

into the existing recessed/track fixtures; repaint the existing painted areas of
the space in no more than two (2) colors to be selected by Tenant and repair, if
possible, the existing wall paper in the entrance foyer and large conference
room. If not possible to repair, the wall paper shall be removed and these areas
shall be painted.

b.                                                                                     
Landlord shall keep the existing rear stairwell and shall renovate the stairwell
areas with flat 2' x 4' ceiling tiles and 2' x 4' prismatic fluorescent light
fixtures; carpet the stairs and landings with Landlord's standard carpet; paint
the stairwell and railings; and, subject to applicable building codes, install
and provide a door from the stairwell to Suite 1002.

c.                                                                                      
The quality of the finishes for 5a. and 5b. above shall be consistent with the
quality of the finishes in Suite 1002.

d.                                                                                     
In the event the Township of South Brunswick requires, at the time of occupancy,
handicapped access to the 2nd floor (Suite 1000), Landlord shall be responsible
for installing such access.

e.                                                                                      
Landlord represents that it will use its best efforts to deliver Suite 1000 to
Tenant within 180 days of the Effective Date. In the event the Landlord's work,
as set forth above in the paragraph, is not completed by 240 days after the
Effective Date, then Tenant shall receive a credit, applicable when Tenant is
required to begin paying rent with respect to Suite 1000, of one and sixty-seven
one hundredths cents $(0.0167) per square foot per day that Tenant may

 

 

4

--------------------------------------------------------------------------------


 

offset against such rent for the number of days equal to the number of days in
excess of such 240-day period that elapsed prior to Tenant's acceptance of Suite
1000.

f.                                                                                        
Tenant shall within thirty (30) days of the Effective Date provide to Landlord
final specifications for all finishes (i.e. carpet, paint, ceiling tiles, light
fixtures) with respect to Suite 1000.

g.                                                                                     
All existing wall paper, except as noted above, VCT, ceramic tiles, and wood
flooring shall remain as-is.

h.                                                                                     
All existing built-in furniture shall remain with the space in it's as-is
condition.

6.                  In the event Tenant desires additional construction in
Suites 2004 or 2005, Tenant will be responsible for preparing Plans for the
build-out ("Tenant Improvements"), which will be constructed by Landlord. The
construction provisions of paragraph 3 of the Lease, subject to mutually agreed
common sense modifications to accomplish the intent of the parties, shall apply
with the following exceptions:

a.                                                                                      
Tenant may designate a new architect or Representative.

b.                                                                                     
Tenant will provide Landlord with the Plans for Suite 2004 no later than 14
weeks after the Effective Date. The Plans shall be in sufficient detail to
permit Landlord to apply for a building permit and to prepare a Construction
Budget for the Construction of the Tenant Improvements. In the event Tenant
fails to provides the Plans within said time period, then the Base Rent set fort
above, along

 

 

5

--------------------------------------------------------------------------------


 

with any Additional Rent as provided in the Lease, shall commence. Such Rent
shall be paid until the Plans are delivered to Landlord.

c.                                                                                      
The second sentence of paragraph 3.4 (a) shall not apply.

d.                                                                                     
An estimated date for Substantial Completion cannot currently be established as
the Plans have not yet been designed.

7.                  If required prior to occupancy or during the warranty period
as referenced below, Landlord shall be responsible for repairing the HVAC system
in Suite 2005 at its own cost and expense. Landlord represents that the HVAC
system will be in working order when Suite 2005 is delivered to the Tenant and
Landlord will provide a one year warranty with respect such HVAC system,
provided any malfunction is not caused by the negligence of Tenant. Tenant shall
have the obligation to operate, and provide normal maintenance to, the HVAC
system during the entire lease term. The laboratory HVAC rooftop unit is a York
CP-45-CURBPAC designed to produce 6,500 cfm of 100% outside air. This will
produce approximately 15 air changes per hour at a design point of 89o dry bulb
and 73o wt bulb.

8.                  Landlord, upon Tenant's written request, will agree to
finance up to 50% of the cost of the Tenant Improvements for both Suites 2004
and 2005, up to a maximum of $600,000.00 total for both Suites. The cost of any
Tenant Improvements financed by Landlord hereunder shall increase the Base Rent
by $7.50 per rentable square foot for every additional $40.00 per rentable
square foot of construction costs, or a pro-rata amount for any portion thereof
(by way of example if the cost of the Tenant Improvements equals $50.00 per
rentable square foot, the Base Rent shall be increased by $9.38 ($7.50 + (10/40
x 7.50)).

 

 

6

--------------------------------------------------------------------------------


 

Paragraph 4 of the Lease shall be amended to provide that such sums are added to
the Base Rent.

Any sums required to be expended for Tenant Improvements over and above
$600,00.00 shall be paid by Tenant in accordance with the procedure set forth in
Exhibit B, Payments for Tenant Improvements, attached to the Lease.

9.                  Landlord will also, at its own cost and expense, construct
"hard" walkways between Buildings 1000 and 3000, and between Buildings 2000 and
3000.

10.            The parties agree that the Option to Renew provisions set forth
in paragraph 43 of the Lease and the Right of First Offer provisions set forth
in paragraph 44 of the Lease shall also apply to Suites 1000, 2004 and 2005.

11.            The parties mutually represent to each other the Cushman &
Wakefield is the broker who negotiated and consummated the within transaction,
and that neither party dealt with any other broker in connection with the
Amendment. In the event either party violates this representation, it shall
indemnify and defend and hold the other party harmless from all claims and
damages related to such violation. It is agreed that Landlord shall be
responsible, at its sole cost and expense, to pay the brokerage commission in
connection with this Amendment.

12.            Except as set forth above, all other terms and conditions of the
Lease shall remain in full force and effect, unimpaired and unmodified and shall
apply to the additional space set forth in this Amendment.

13.            This Amendment shall be binding upon the parties hereto, their
heirs, successors and assigns.

 

 

7

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have hereunto set their hands and seals
or caused these presents to be executed by their proper corporate officers the
day and year first above written.

 

.

EastPark At 8A

 

 

 

 

 

 

A. JOSEPH STERN                  9/17/07

 

 

A. Joseph Stern, Partner

 

 

 

 

 

 

 

 

 

 

Pharmacopeia, Inc

 

 

 

 

 

 

 

 

 

 

By:

BRIAN M. POSNER

 

 

Name:

Brian M. Posner

 

 

Title:

Executive Vice President, Chief Financial

 

 

 

Officer and Treasurer

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------